PER CURIAM.
The application of Clinton L. Williams for writ of mandamus to compel the respondent, as Secretary of State of the state of Montana, to place his and the names of others upon the official ballot to be used at the election to be held November 2, 1920, as the candidates for the offices of presidential and vice-presidential electors of the Socialist *709Party, came on regularly for hearing. The motion of the attorney general to quash the alternative writ heretofore issued and to dismiss the proceeding is sustained' and the proceeding is ordered dismissed. The court is of the opinion that since the Socialist Party was organized and in existence at the time the primary election was held on April 23, 1920, for presidential and vice-presidential electors, and was entitled and required under the provisions of the Act initiated and passed by the people at the general election held in November, 1912 (Laws 1913, p. 590), to vote for and nominate candidates for these offices, but omitted to do so, it is not entitled now to have the names of any persons appear upon the ballot as candidates for these offices.
Mr. H. A. Tyvand, for Relator.
Mr. S. C. Ford, Attorney General, and Mr. Frank Woody, Assistant Attorney General, for Respondent.